Citation Nr: 0308006	
Decision Date: 04/28/03    Archive Date: 05/06/03

DOCKET NO.  98-00 316	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death as a result of exposure to asbestos, nicotine 
addiction, or tobacco use.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. T. Jones, Counsel



INTRODUCTION

The veteran served on active service from January 1951 to 
November 1954.  He died in February 1991.  The appellant is 
his widow.  

This matter comes before the Board of Veterans' Appeals on 
appeal of a rating decision by the department of Veterans  
Affairs (VA) regional Office (RO) located in New Orleans, 
Lousiana.

Pursuant to a May 2002 Board decision, the RO granted service 
connection for the cause of the veteran's death as due to 
exposure to ionizing radiation in June 2003.  The effective 
date of the award was March 26, 2002, the date of 
liberalizing legislation that added lung cancer to the list 
of diseases for which presumptive service connection applied 
for veterans who had been exposed to ionizing radiation.  The 
Board also determined that appellant had an ongoing claim for 
service connection for the cause of the veteran's death for 
several years earlier based on exposure to asbestos, nicotine 
addiction, or tobacco use and that this claim was properly 
before the Board for appellate consideration.  As there could 
be a potential issue of the effective date of the award of 
service connection for the cause of the veteran's death, the 
Board, in May 2002, undertook additional development as to 
the claim for service connection for the cause of the 
veteran's death on the basis of exposure to asbestos, 
nicotine addiction, or tobacco use.  


FINDINGS OF FACT

1.  The official certificate of death shows the veteran died 
in February 1991 with the immediate cause of death reported 
as pneumonia due to epidermoid lung cancer.  An autopsy was 
not performed.  At the time of his death service connection 
was not in effect for any disabilities.

2.  The veteran did not develop nicotine dependence during 
service.

3.  The veteran's fatal lung cancer was not due to inservice 
tobacco use or in service asbestos exposure.


CONCLUSION OF LAW

The criteria for service connection for the cause of the 
veteran's death as a result of exposure to asbestos, nicotine 
addiction, or tobacco use in service have not been met.  38 
U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312 (2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Background

The official certificate of death shows the veteran died in 
February 1991 with the immediate cause of death reported as 
pneumonia due to epidermoid lung cancer.  An autopsy was not 
performed.  At the time of his death service connection was 
not in effect for any disabilities.

The veteran's service medical records are negative for any 
suggestion of lung cancer, and the chest x-ray taken in 
November 1954 for service separation was negative.

The evidence shows that the veteran was seen for left upper 
chest pain in October 1990.  He was admitted to a private 
facility in October 1990, and a chest x-ray showed a left 
upper lobe mass.  Following needle aspiration, pathology 
studies showed the mass was epidermoid lung cancer.  He was 
treated with radiation therapy and chemotherapy.  An October 
1990 oncology consultation report by Dr. Shirley noted that 
the veteran had a history of smoking for 35 years and stopped 
3 weeks ago.  

He was hospitalized in January 1991 for shortness of breath.  
His condition deteriorated and he died at the hospital in 
February 1991.  

A May 1991 statement from J. B., M.D is to the effect that he 
was involved in the treatment of the veteran's lung cancer 
beginning in October 1990.  At that time the veteran stated 
that he began smoking a pack of cigarettes per day beginning 
in 1955.

A June 1991 letter from Dr. Richard Harmon noted the events 
leading to the veteran's death.  Dr. Shirley stated that the 
veteran had had a smoking history of a pack a day since 1955.

In a September 1991 letter from the appellant to her 
congressman, she indicated that the veteran had started 
smoking a pipe in 1955, and later smoked cigarettes, about a 
pack a day.

In January 1988 the appellant stated that her husband became 
addicted to cigarettes during service.  In an April 1998 
sworn statement, she related that the veteran started smoking 
cigarettes in service and smoked one to two packs a day by 
the time of hid discharge.

In April 1998 the appellant and a person who stated that she 
knew the veteran before service submitted sworn statements to 
the effect that the veteran did not smoke until he entered 
service.  The appellant said the veteran started smoking a 
pipe during service for only about a year and then added 
cigarettes.  The appellant has also submitted a picture of he 
right husband smoking a pipe.  There is a date of June 1951 
written in pencil on the back of the picture.  

Received in May 1998 an undated progress note from J. B., 
M.D. one of the doctors who treated the veteran in 1991 for 
his fatal lung cancer.  Dr. B. indicated that a review of 
microfilm showed squamous cell carcinoma of the aorta, and 
laryngeal nerve, and left pleural effusion that could be 
associated with radiation, asbestos exposure, or naturally 
tobacco.

In October 2002 a VA smoking cessation coordinator, a 
psychologist, noted the different accounts regarding the 
veteran's smoking history.  The VA psychologist reported that 
even accepting the appellant's statement that the veteran 
started smoking cigarettes in service, there was no evidence 
to establish whether the veteran was nicotine-dependent 
during service.  

In November 2002 a VA pulmonary specialist reviewed the 
veteran's claims file in detail.  The doctor reported that 
there was no mention in the medical records by the doctor who 
cared for the veteran during his lung cancer illness of any 
significant pulmonary abnormalities related to asbestos 
exposure.  The absence of comment from treating physicians 
and the absence of X-ray manifestations of asbestos exposure 
made any relationship between the lung cancer and putative 
asbestos exposure very unlikely.  

The doctor also reviewed the veteran's smoking history and 
noted that by most accounts his cigarette exposure history 
was exclusively or predominantly after service.  The doctor 
added that even if he had been an active smoker during 
service such exposure would not have contributed 
significantly to his cancer risk.  The doctor concluded that 
there was no evidence to support a connection between tobacco 
use and his death from lung cancer.


II Analysis

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West Supp. 2002).  This law 
eliminates the concept of a well-grounded claim, and 
redefines the obligations of VA with respect to the duty to 
assist.  The new law also includes an enhanced duty to notify 
a claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The final rule 
implementing the VCAA was published on August 29,2001.66 Fed. 
Reg. 45,620-32 (Aug. 29, 2001) (codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a).

In this regard the appellant was notified of the requirements 
and evidence needed to establish her claim in the statement 
of the case and a September 1998 rating action.  In an April 
2001 letter from the RO and a May 2002 Board decision she was 
specifically informed of the VCAA and what evidence the VA 
would obtain.   Quartuccio v. Princippi, 16 Vet. App. 183 
(2002).  Also, all pertinent available evidence has been 
obtained.  In a February 2003 letter the appellant made 
reference to a record from Dr. B she submitted in 1999 or 
2000.  The Board is satisfied that this is in reference to a 
report from Dr. B. received in May 1998.  Accordingly, the 
Board finds that the requirements of the VCAA have been met.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by military 
service.  38 U.S.C.A. § 1110, 1131 (West 2002).  Service 
connection may also be granted for cancer, which is 
manifested to a degree of 10 percent disabling within one 
year following the veteran's release from active duty.  38 
U.S.C.A. § 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 
3.307, 3.309 (2002).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d) (2002).

To establish service connection for the cause of the 
veteran's death, the evidence must show that a service-
connected disability was either the principal cause or a 
contributory cause of death.  For a service-connected 
disability to be the principal (primary) cause of death, it 
must singly or with some other condition be the immediate or 
underlying cause or be etiologically related.  For a service-
connected disability to constitute a contributory cause, it 
must contribute substantially or materially; it is not 
sufficient to show that it casually shared in producing 
death, but rather it must be shown that there was a causal 
connection.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.

Current law prohibits service connection of a death or 
disability on the basis that it resulted from an injury or 
disease attributable to the use of tobacco products by a 
veteran during service; however, this law is only applicable 
to claims filed after June 9, 1998, and, as the appellant 
filed her claim prior to that date, is inapplicable to this 
case.  38 U.S.C.A. § 1103 (West 2002); 38 C.F.R. § 3.300 
(2002).

Under the legal authority in effect for this claim, service 
connection may be granted for disease resulting from tobacco 
use in the line of duty during active service.  VAOPGCPREC 2- 
93 (Jan 13, 1993).  In addition, if the veteran develops 
nicotine dependence during service, and that nicotine 
dependence is considered to be a proximate cause of 
disability manifested after service, service connection on a 
secondary basis may be granted.  VAOPGCPREC 19-97 (May 13, 
1997).  The presence of nicotine dependence is a medical 
question.  Davis v. West, 13 Vet.App. 178, 184 (1999).

The veteran's service medical records do not reflect any 
pertinent data concerning smoking history.  Post-service 
medical records show the veteran died of epidermoid lung 
cancer that had its onset in 1990 many years after service.  
An undated progress report from one of the doctors who 
treated the veteran in 1991 for his fatal lung cancer noted 
that a review of microfilm showed squamous cell carcinoma of 
the aorta, and laryngeal nerve, and left pleural effusion 
that could be associated with "radiation, asbestos exposure, 
or naturally tobacco."  

First with regard to the claim for service connection for the 
cause of the veteran's death as due to asbestos exposure, a 
VA doctor has thoroughly reviewed the veteran's medical 
records and noted that the absence of comment from treating 
physicians and the absence of X-ray manifestations of 
asbestos exposure made any relationship between the lung 
cancer and putative asbestos exposure very unlikely.  The 
Board has considered the statement from Dr. Bordelon that 
squamous cell carcinoma could be associated with a number of 
factors including asbestos exposure, and finds that the VA 
doctor's opinion that a relationship between asbestos 
exposure and the veteran's fatal lung cancer unlikely to be 
compelling.  The statement from Dr. Bordelon appears very 
general and does not mention other factors such as X-rays.  
Dr. B's statement is vague and does not make any distinction 
between asbestos exposure and the other possible etiologies.  
For these reasons the Board finds that preponderance of the 
evidence is against the claim for service connection for the 
cause of the veteran's death as due to asbestos exposure.

With regard to the claim for service connection for the cause 
of the veteran's death as to nicotine addiction, the Board 
notes that the evidence is conflicting regarding the onset of 
the veteran's smoking.  Yet even accepting the statements 
from the appellant that support a history of the onset of 
smoking during service, information necessary to conclude 
that the veteran became addicted to smoking during service 
cannot be established.  The appellant, as a layperson, is not 
competent to provide a medical opinion on the presence of 
nicotine dependence, as a disease. Davis, supra; Espiritu v. 
Derwinski, 1 Vet.App. 492 (1992).  The VA examiner in October 
2002 stated that there was no evidence to establish whether 
the veteran was nicotine-dependent during service.  
Additionally the VA examiner November 2002 concluded in 
effect that there was no evidence to support a connection 
between inservice tobacco use and his death from lung cancer.  
Accordingly the Board finds that the evidence of record does 
not establish that the veteran became addicted to cigarettes 
in service or that any smoking during service, as distinct 
from reported many years of post-service smoking, caused or 
contributed substantially or materially to his death.  See 
VAOPGCPREC 2-93.

In sum, the weight of the credible available evidence 
demonstrates that the veteran's fatal lung disease began many 
years after service and was not the result of exposure to 
asbestos, nicotine addiction, or tobacco use in service.  As 
the preponderance of the evidence is against the claim for 
service connection for the cause of the veteran's death on 
account of asbestos exposure, nicotine addiction, or tobacco 
use in service, the benefit-of-the-doubt rule does not apply, 
and the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for the cause of the veteran's death on 
account of asbestos exposure, nicotine addiction, or tobacco 
use in service as in service id denied



	                        
____________________________________________
	ROBERT P. REGAN 
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

